DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: there is a typo at paragraph [0027].  Appropriate correction is required.

    PNG
    media_image1.png
    188
    664
    media_image1.png
    Greyscale

The disclosure is objected to because of the following informalities: amendment markings at paragraph [0040] are set forth even though the Specification is Original.  Appropriate correction is required.

    PNG
    media_image2.png
    74
    649
    media_image2.png
    Greyscale

Claim Objections
Claims 8-10 are objected to because of the following informalities:  extraneous markings appear to be present after the numbers.  Vertical lines are present in the left margins indicating amendments to the “original” claims.  Appropriate correction is required.

    PNG
    media_image3.png
    102
    352
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    109
    319
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    123
    331
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “reduces the molecular weight of carbohydrates” in Claim 1, lines 4-5 is vague and indefinite as it is unclear what is the basis of the molecular weight.  There clearly will be numerous molecules with different molecular weights, thus, it is unclear which molecular weight will be reduced.
Claim 1 recites the limitation "the molecular weight" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “molecular weight”.
The phrase “conducting a nanofiltration or an ultrafiltration and diafiltration” in Claim 1, line 6 is vague and indefinite as it is unclear whether there are three different alterative filtrations or two.
Claim 2 recites the limitation "the separated plant-based proteins" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “separated plant-based proteins”.
Claim 3 recites the limitation "the production" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “production”.
Claim 3 recites the limitation "protein concentrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “protein concentrate”.
Claim 8 recites the limitation "the pH" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “pH”.
Claim 8 recites the limitation "the yellow pea-based whey slurry" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “yellow pea-based whey slurry”.
Claim 8 recites the limitation "the performance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “performance”.
Claim 8 recites the limitation "the enzymes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “enzymes”.
Claim 9 recites the limitation "the pH" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “pH”.
Claim 9 recites the limitation "the performance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “performance”.
Claim 9 recites the limitation "the enzymes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “enzymes”.
Claim 11 recites the limitation "the separated plant-based proteins" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “separated plant-based proteins”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barata et al. (US 2015/0368293) in view of Aluko et al. (US 2012/039716), Chukwu (US 2011/0151056) and Ju et al. (US 2018/0016603).
Regarding Claim 1, Barata (‘293) teaches a method of making a plant-based whey protein concentrate (See Abs., paras. 1 and 16 and FIG-1.) 

    PNG
    media_image6.png
    688
    511
    media_image6.png
    Greyscale

comprising: conducting an ultrafiltration and diafiltration on the plant-based whey slurry to separate plant-based proteins, including albumins, from the slurry (See FIG-1, para. 16 and Claim 1.), however, fails to expressly disclose subjecting an aqueous plant-based whey slurry comprising albumin proteins to an enzymatic reaction using alpha amylase, glucoamylase, galactosidase, or a combination of two or more thereof, wherein the enzymatic reaction reduces the molecular weight of carbohydrates in the plant-based whey slurry.
Aluko (‘716) teaches it being known to subject yellow peas to enzymatic hydrolysis, followed by ultrafiltration and freeze-drying (See Abs., paras. 71-73.  Pisum sativum is a biologic name for yellow peas.).
Aluko (‘716) teaches proteins found in yellow peas being healthy and capable of lowering blood pressure and reducing the effects of kidney disease (See Abs. and para. 1.).
Chukwu (‘056) teaches enzymatically processing protein rich pea matter similar as disclosed by Barata (‘293) and Aluko (‘716) and soybean-based materials (See paras. 11 and 66 and Claims 1-2 and 6-7.) wherein subjecting an aqueous plant-based whey slurry comprising albumin proteins to an enzymatic reaction using alpha amylase, glucoamylase, galactosidase (See Abs., paras. 22-23 and Claims 1-4 and 6-7.) to provide enzyme degraded carbohydrates in the seed-based material into more digestible constituents (See Abs., para. 11.).
Chukwu (‘056) teaches that when the carbohydrates are transformed into more digestible materials their molecular weights are reduced (See paras. 100, 112.).
Ju (‘603) teaches subjecting protein rich soy-based materials to including aqueous plant-based proteins to an enzymatic reaction using galactosidase to provide enzyme degraded carbohydrates with lower molecular weights (See paras. 49-51 and Claim 10.).  
It would have been foreseeable and obvious to a person having ordinary skill in the art with Barata (US 2015/0368293), Aluko (US 2012/039716), Chukwu (US 2011/0151056) and Ju (US 2018/0016603) before them to treat Barata’s (‘293) material with known enzymatic processing as discussed above to provide a product stream with healthy ingredients that is more digestible and usable for consumers.  Making any adjustment would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 2, Barata (‘293) teaches drying the separated plant-based proteins (See paras. 52, 56, 58, 61, 64 and 73.).  Aluko (‘716) also teaches the yellow pea material being freeze-dried (See para. 72.).
Regarding Claim 3, Barata (‘293) teaches wherein the aqueous plant-based whey slurry is a waste stream generated during the production of a plant protein concentrate (See FIG-1, para. 16.).
Regarding Claim 4, Barata (‘293) teaches wherein the plant-based whey protein concentrate is a pulse-based whey protein concentrate (See Abs., FIG-1, para. 16.).
Regarding Claim 5, Barata (‘293) teaches wherein the pulse-based whey protein concentrate is a pea-based whey protein concentrate (See Abs., FIG-1, para. 16.), however, fails to expressly describe the peas as being yellow peas.
Aluko (‘716) teaches yellow peas as being a type of peas that is subject to enzymatic hydrolysis (See Abs., paras. 71-73.).  Pisum sativum, as describe by Aluko (‘716) (See para. 71.) is a genomic name for yellow pea.  Aluko (‘716) teaches proteins found in yellow peas being capable of lowering blood pressure and reducing effects of kidney disease (See Abs. and para. 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art that Barata’s (‘293) peas are yellow as this is a common type of healthy protein-rich peas or alternatively use yellow peas as taught by Aluko (‘716) to provide a healthy protein rich product that is capable of lowering blood pressure and reducing effects of kidney disease.
Regarding Claim 6, Barata (‘293) teaches wherein the plant-based whey protein concentrate is a pulse-based whey protein concentrate (See Abs., FIG-1, para. 16.).
Regarding Claim 7, Barata (‘293) teaches wherein the pulse-based whey protein concentrate is a pea-based whey protein concentrate (See Abs., FIG-1, para. 16.), however, fails to expressly describe the peas as being yellow peas.
Aluko (‘716) teaches yellow peas as being a type of peas that is subject to enzymatic hydrolysis (See Abs., paras. 71-73.).  Pisum sativum, as describe by Aluko (‘716) (See para. 71.) is a genomic name for yellow pea.  Aluko (‘716) teaches proteins found in yellow peas being capable of lowering blood pressure and reducing effects of kidney disease (See Abs. and para. 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art that Barata’s (‘293) peas are yellow as this is the common type of healthy protein-rich peas or alternatively use yellow peas as taught by Aluko (‘716) to provide a healthy protein rich product that is capable of lowering blood pressure and reducing effects of kidney disease.
Regarding Claim 8, Barata (‘293) teaches the method discussed above, however, fails to expressly disclose adjusting the pH of the yellow pea-based whey slurry to optimize the performance of the enzymes used in the enzymatic reaction.
Chukwu (‘056) teaches adjusting the pH of the protein-based composition to provide the required pH for the enzymatic reaction (See paras. 36-39.).
Aluko (‘716) further teaches adjusting the pH of the protein-based composition when necessary for the enzymatic reaction (See para. 72.).  
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to adjust the pH of the slurry as taught by Barata (‘293), Chukwu (‘056) and Aluko (‘716) to provide the required enzymatic reaction. 
Regarding Claim 9, Barata (‘293) teaches the method discussed above, however, fails to expressly disclose adjusting the pH of the yellow pea-based whey slurry to optimize the performance of the enzymes used in the enzymatic reaction.
Chukwu (‘056) teaches adjusting the pH of the protein-based composition to provide the required pH for the enzymatic reaction (See paras. 36-39.).
Aluko (‘716) further teaches adjusting the pH of the protein-based composition when necessary for the enzymatic reaction (See para. 72.).  
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to adjust the pH of the slurry as taught by Barata (‘293), Chukwu (‘056) and Aluko (‘716) to provide the required enzymatic reaction. 
Regarding Claim 10, Barata (‘293) teaches clarifying the aqueous plant-based whey slurry via screening and centrifugation, prior to conducting the nanofiltration or the ultrafiltration and diafiltration (See FIG-1, para. 16.).
Regarding Claim 11, Barata (‘293) teaches conducting a reverse osmosis on the separated plant-based proteins (See FIG-1, para. 16 and Claims 1 and 6.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	April 2, 2021